Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/08/2021 has been entered. Currently claims 1-2, and 4-18 are pending in the application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, and 4-18 are rejected under 35 U.S.C.103 as being obvious over Peng et al. (US Publication Number 2010/0163800 A1), hereafter, referred to as “Peng”, in view of Li et al. (Li, Hongbo, et al. : “Blue-UV-Emitting ZnSe (Dot)/ZnS(Rod) Core/Shell Nanocrystals Prepared from CdSe/CdS Nanocrystals by Sequential Cation Exchange”, ACS Nano, Vol 6, No. 2, Page 1637-1647 (2012)), hereafter, referred to as “Li”.

Regarding claim 1, Peng teaches in Fig. 17 a method of manufacturing a colloidal core/shell semiconductor nanocrystal with high photoluminescence quantum yields (meets quantum dots). Peng teaches to provide new synthetic methods for preparing these nanocrystal using compatible composition that would use photoluminescence property of the semiconductor materials.  Peng also teaches that the quantum dots would made from composition of II/VI compound or III/V compound (para. [0333]) or combination thereof. Peng further teaches the quantum dots comprise of CdS/CdSe/CdS, or ZnS/ZnSe/ZnS system (para. [0334]), specifically Peng teaches the formation of CdS/CdSe/CdS in Fig. 17.



But Peng fail to explicitly teach the forming a Cu2S/Cu2Se/Cu2S quantum dot by injecting the CdS/CdSe/CdS quantum dot into a solution containing a Cu precursor; and forming a ZnS/ZnSe/ZnS quantum dot by injecting the Cu2S/Cu2Se/Cu2S quantum dot into a solution containing a Zn precursor. 

However, Li teaches a procedure based on a sequence of two cation exchange reactions, namely, Cd2+ [Wingdings font/0xE0]Cu+ and then Cu+ [Wingdings font/0xE0] Zn2+, by which they transform colloidal CdSe (core) / CdS (shell) nanorods first into Cu2Se/Cu2S nanorods, which are then converted into blue-UV fluorescent ZnSe (core) / ZnS (shell) nanorods (abstract). The procedure transfers the morphological and structural information of the initial Cd-based nanorods to the Zn-based nanorods. Therefore, the final nanoparticles are made by a ZnSe dot embedded in a rod-shaped shell of wurtzite ZnS. Since in the starting Cd-based nanorods the size of the CdSe core and the length of the CdS shell can be well controlled, the same holds for the final Zn-based rods. In the second step of the exchange reaction (Cu+ [Wingdings font/0xE0] Zn2+), a large excess of Zn2+ ions added over the Cu+ ions present in the Cu2Se/Cu2S nanorods is the key requisite to obtain bright, band-edge 2Se/Cu2S to ZnSe/ZnS in Scheme 1 (page 1638).  

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Li, and combine the two step cation exchange process, and form a Cu2S/Cu2Se/Cu2S quantum dot by injecting the CdS/CdSe/CdS quantum dot into a solution containing a Cu precursor; and forming a ZnS/ZnSe/ZnS quantum dot by injecting the Cu2S/Cu2Se/Cu2S quantum dot into a solution containing a Zn precursor, because by combination of the process results in ZnS/ZnSe/ZnS based quantum dots instead of CdS/CdSe/CdS quantum dots, and it is well known  that Cd-based nanocrystals are toxic (introduction, Li) (KSR Rationale A, MPEP 2143), therefore the overall process would be an improvement resulting in a safer product. Since both the references deal with nanocrystals dealing with photoluminescence (quantum dots), one would have reasonable expectation of success from the combination. 

Peng teaches the formation of core material of CdS, and formation of shell material around the core material.  Peng also teaches various examples showing cores of thickness of 2.7 1.0 nm to 4.0 nm, and forming the quantum dot to emit light having a central wavelength of about 350 nm would be a matter of optimization that would be performed under routine experimentation.  Please see In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 2, Peng teaches the formation of CdS/CdSe/CdS in Fig. 17, and Li teaches the of two step cation exchange reactions, namely, Cd2+ [Wingdings font/0xE0]Cu+ and then Cu+ [Wingdings font/0xE0] Zn2+, thereby forming ZnS/ZnSe/ZnS based quantum dot nanocrystals. 

Regarding claim 4, Li teaches the formation of the quantum dot from the Cd based system to the Cu based system was performed at room temperature (ambient temperature) (synthesis section, page 1645), and cationic exchange reactions were completed in few seconds (result and discussion section, page 1638).

Regarding claims 5-6, Li teaches that the Cu precursor includes Cu ions, [Cu (CH3CN)4] PF6  -  , that is dispersed in methanol (Experimental Section, Page 1645).

Regarding claim 7, Li teaches that formation of the quantum dot from the Cu based system to the Zn based system was performed at 250 °C temperature, and for 5 minutes (Experimental Section, Page 1645).

Regarding claims 8-9, Li teaches that the Zn precursor includes Zn ions (ZnCl2), that is dispersed in octadecene and oleylamine (Experimental Section, Page 1645).

Regarding claim 10, Peng teaches a method of manufacturing a colloidal core/shell semiconductor nanocrystal with high photoluminescence quantum yields (equivalent to quantum dots) (abstract). Peng teaches to provide new synthetic methods for preparing these nanocrystal using compatible composition that would use photoluminescence property of the semiconductor materials.  Peng also teaches that the quantum dots would made from 

Peng teaches the use of Successive Ionic Layer Adsorption and Reaction (SILAR) and Solution Atomic Layer Epitaxy (SALE) methods to create wide range of core/shell crystalline materials configurations such as core/shell or core/core/shell or equivalent core/shell/shell configurations. Peng teaches the use of shell-thickness-dependent optical properties to probe the nanocrystal size and size distributions (para. [0013]). Therefore, Peng teaches the formation CdSe/CdS systems by use of a conventional deposition process.

But Peng fail to explicitly teach the forming a Cu2Se/Cu2S quantum dot by injecting the CdSe/CdS quantum dot into a solution containing a Cu precursor; and forming a ZnSe/ZnS quantum dot by injecting the Cu2Se/Cu2S quantum dot into a solution containing a Zn precursor. However, Li teaches a procedure based on a sequence of two cation exchange reactions, namely, Cd2+ [Wingdings font/0xE0]Cu+ and then Cu+ [Wingdings font/0xE0] Zn2+, by which we transform colloidal CdSe (core) / CdS (shell) nanorods first into Cu2Se/Cu2S nanorods, which are then converted into blue-UV fluorescent ZnSe (core) / ZnS (shell) nanorods (abstract). The procedure transfers the morphological and structural information of the initial Cd-based nanorods to the Zn-based nanorods. Therefore, the final nanoparticles are made by a ZnSe dot embedded in a rod-shaped shell of wurtzite ZnS. Since in the starting Cd-based nanorods the size of the CdSe core and the length of the CdS shell can be well controlled, the same holds for the final Zn-based rods. In the second step of the exchange reaction (Cu+ [Wingdings font/0xE0] Zn2+), a large excess of Zn2+ ions added over the + ions present in the Cu2Se/Cu2S nanorods is the key requisite to obtain bright, band-edge emission (abstract). Li also teaches that ZnSe nanocrystals have received increasing attention as a potential alternative to the more toxic Cd-based nanocrystals and Li’s teaching to synthesize ZnSe nanocrystals makes it possible by the use of cation exchange technology, where the anions remain in place where the cations are partially or totally replaced by cations of another element (page 1637). Li also teaches that no inter-diffusion takes place during the cation exchange process. Li teaches the conversion CdSe/CdS to Cu2Se/Cu2S to ZnSe/ZnS in Scheme 1 (page 1638).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Li, and combine the two step cation exchange process, and form a Cu2Se/Cu2S quantum dot by injecting the CdSe/CdS quantum dot into a solution containing a Cu precursor; and forming a ZnSe/ZnS quantum dot by injecting the Cu2Se/Cu2S quantum dot into a solution containing a Zn precursor, because by combination of the process results in ZnSe/ZnS based quantum dots instead of CdSe/CdS quantum dots, and it is well known  that Cd-based nanocrystals are toxic (introduction, Li) (KSR Rationale A, MPEP 2143), therefore the overall process would be an improvement resulting in a safer product. Since both the references deal with nanocrystals dealing with photoluminescence (quantum dots), one would have reasonable expectation of success from the combination.  Additionally, the use of trioctylphosphine during the second step of exchange reaction (Cu+ [Wingdings font/0xE0] Zn2+) is taught by Li (page 1638, Results and Discussion section), and Peng teaches the use of chloroform as a solvent (para. [0394], [0407]). Therefore, it would have been obvious to any ordinary artisan to use the claimed chemicals during the cation exchange reaction process.

Regarding claim 11, Peng teaches the formation of CdSe/CdS (para. [0212]), and Li teaches the of two step cation exchange reactions, namely, Cd2+ [Wingdings font/0xE0]Cu+ and then Cu+ [Wingdings font/0xE0] Zn2+, thereby forming ZnS/ZnSe/ZnS based quantum dot nanocrystals. Peng also teaches that the shell material is formed from 1 to 15 monolayers (para. [0030]), and each layer comprising 0.35 nm, therefore placing the thickness of the shell in the claimed range of 0.5 nm to 9.0 nm range.

Regarding claim 12, Peng teaches the formation of core material of CdSe, and formation of shell material around the core material.  Peng also teaches various examples showing cores of thickness of 2.7 nm, 3.7 nm, and 5.0 nm (Fig. 12) covering the claimed range of 2.5 nm to 4.0 nm. 

Regarding claim 13, Li teaches the formation of the quantum dot from the Cd based system to the Cu based system was performed at room temperature (ambient temperature) (synthesis section, page 1645), and cationic exchange reactions were completed in few seconds (result and discussion section, page 1638).

Regarding claims 14-15, Li teaches that the Cu precursor includes Cu ions, [Cu (CH3CN)4] PF6  -  , that is dispersed in methanol (Experimental Section, Page 1645).

Regarding claim 16, Li teaches that formation of the quantum dot from the Cu based system to the Zn based system was performed at 250 °C temperature, and for 5 minutes (Experimental Section, Page 1645).

Regarding claims 17-18, Li teaches that the Zn precursor includes Zn ions (ZnCl2), that is dispersed in octadecene and oleylamine (Experimental Section, Page 1645).


Responses to Arguments

Applicant’s argument filed on 01/08/2021 for the 103 rejections has been fully considered.  Applicant’s argument with respect to the amended independent claim 1 has been considered, but is not persuasive.  Applicant principal argument is that Peng and Li fails to teach the added limitation in the amended claim 1 of “a thickness of a ZnS-containing shell in the ZnS/ZnSe/ZnS quantum dot is 0.4 nm to 4.0 nm, and wherein the forming of the ZnS/ZnSe/ZnS quantum dot comprises forming the ZnS/ZnSe/ZnS quantum dot to emit light having a central wavelength of about 350 nm”. However, the examiner wants to point out that Peng teaches the formation of core material of CdS, and formation of shell material around the core material.  Peng also teaches various examples showing cores of various thickness. It would also have been obvious to any ordinary artisan to optimize the core or a shell thickness, based on Peng’s teaches the use of core-shell-thickness-dependent optical properties to probe the nanocrystal size and size distributions (para. [0013]) as the optical properties would be a function of various In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Applicant’s other argument that Li does not appear to provide for a method of manufacturing a quantum dot with the structure of ZnS/ZnSe/ZnS, with a ZnS/ZnSe-containing core and a ZnS-containing shell is not appropriate, as Li teaches a procedure based on a sequence of two cation exchange reactions, namely, Cd2+ [Wingdings font/0xE0]Cu+ and then Cu+ [Wingdings font/0xE0] Zn2+, by which they transform colloidal CdSe (core) / CdS (shell) nanorods first into Cu2Se/Cu2S nanorods, which are then converted into blue-UV fluorescent ZnSe (core) / ZnS (shell) nanorods (abstract). The procedure transfers the morphological and structural information of the initial Cd-based nanorods to the Zn-based nanorods. Therefore, Peng teaches the quantum dots comprise of CdS/CdSe/CdS, or ZnS/ZnSe/ZnS system (para. 

Applicant’s argument that Peng and Li fails to teach the subject matter of claim 10 is also not persuasive. Applicant argues that Li does should not provide for even for the insight of a method, among other active acts, the active act of, “forming a ZnSe/ZnS quantum dot by injecting the Cu2Se/Cu2S quantum dot, dispersed in chloroform and trioctylphosphine, into a solution containing a Zn precursor”. However , the examiner wants to point out that Li teaches a procedure based on a sequence of two cation exchange reactions, namely, Cd2+ [Wingdings font/0xE0]Cu+ and then Cu+ [Wingdings font/0xE0] Zn2+, by which they transform colloidal CdSe (core) / CdS (shell) nanorods first into Cu2Se/Cu2S nanorods, which are then converted into blue-UV fluorescent ZnSe (core) / ZnS (shell) nanorods (abstract), wherein the procedure transfers the morphological and structural information of the initial Cd-based nanorods to the Zn-based nanorods. Therefore the concept of converting Cd based system to Zn based system is being taught by Li, and as pointed out earlier, the use of trioctylphosphine during the second step of exchange reaction (Cu+ [Wingdings font/0xE0] Zn2+) is taught by Li (page 1638, Results and Discussion section), and Peng teaches the use of chloroform as a solvent (para. [0394], [0407]). Therefore, it would have been obvious to any ordinary artisan to use the claimed chemicals during the cation exchange reaction process. Therefore, the examiner maintains that based on the teaching of Peng and Li, the rejection set forth in this office action address the scope of the claim, and is relevant.



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742